Citation Nr: 0527942	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's mother



ATTORNEY FOR THE BOARD

R. Acosta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1990 to April 
1991, with an additional five months and 23 days of prior, 
unverified active service.  He served in support of Operation 
Desert Storm while stationed in the Persian Gulf Area.  He 
died in May 1998 and his surviving spouse is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Winston, Salem, North 
Carolina, Regional Office (RO), which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

The appellant and the veteran's mother provided testimony in 
support of this appeal at a hearing held before a decision 
review officer at the RO in June 2003

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's representative pointed out in his August 2005 
presentation to the Board, that the veteran reportedly 
received treatment at the Ashville, North Carolina VA Medical 
Center (MC), beginning in at least 1993, but that the claims 
file only contains records dating from 1995.  VA has an 
obligation to seek all relevant VA treatment records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002).  The treatment 
records reportedly show treatment for alcoholism.  Inasmuch 
as there is evidence that alcohol abuse played a role in the 
veteran's death, these records are relevant.  Thus, VA has an 
obligation to seek them.

Therefore, this case is REMANDED for the following:

1.  The AMC or RO should request all of 
the veteran's inpatient and outpatient 
treatment records from the Ashville, 
North Carolina VAMC for the period from 
April 1991 to April 1995.  He was 
specifically reported to have completed 
the Substance Abuse Program at that 
facility in January 1993.

2.  If additional records are obtained, 
the claims file with the additional 
records should be referred to the VA 
physician who provided the August 2003 
opinion.  The physician should review the 
records, and report whether they, or any 
other evidence received since August 
2003, change any aspect of the previous 
opinion.  If the physician is not 
available, another physician should 
conduct the review and provide the 
supplemental opinion.

3.  The appeal should then be 
readjudicated.  If it remains denied, a 
supplemental statement of the case should 
be issued, before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


